
	

114 S2550 IS: Civic Duty Act
U.S. Senate
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2550
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2016
			Mrs. McCaskill (for herself, Mr. Flake, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To repeal the jury duty exemption for elected officials of the legislative branch. 
	
	
		1.Short title
 This Act may be cited as the Civic Duty Act.
 2.Repeal of jury duty exemption for legislative branch officialsSection 310 of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 30a) is repealed.  